Citation Nr: 0618319	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-28 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The appellant's spouse had Philippine Recognized Guerrilla 
service from April 1945 to May 1945.  The appellant's spouse 
died in January 1984.

In August 2001, the appellant filed a claim for nonservice-
connected death pension benefits.  By an April 2002 rating 
decision, the RO denied service connection for cause of death 
and found that the appellant had no legal entitlement to 
accrued benefits, but did not make a decision regarding 
entitlement to nonservice-connected death pension benefits.  
The appellant again filed a claim in July 2002.  She also 
filed a notice of disagreement to the April 2002 rating 
decision.  The RO issued a statement of the case dated in 
August 2003 which recognized that the appellant's claim was 
for nonservice-connected death pension benefits.  The RO, 
however, continued to deny the claim.



FINDINGS OF FACT

1.  The service department has certified that the appellant's 
spouse served with the Philippine Recognized Guerrillas from 
April 1945 to May 1945. 

2.  The appellant has not submitted acceptable evidence of 
qualifying military service for entitlement to death pension 
benefits.



CONCLUSION OF LAW

The appellant's spouse did not meet the basic service 
eligibility requirements to entitle the appellant to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41, 
3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in February 2002, September 2002 and October 
2003, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the appellant to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The October 2003 letter 
specifically identified the type of military service records 
needed in order to establish entitlement to nonservice-
connected death pension benefits.  Thus, the Board finds that 
VA met its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2002 and September 
2002 letters were issued before the August 2003 statement of 
the case which denied the benefit sought on appeal; and, 
thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the claims file, and the appellant does 
not appear to contend otherwise.  In fact, the appellant 
advised VA in October 2003 that she had no additional 
evidence to substantiate her claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA.

The appellant's spouse, who is deceased, had service as a 
Recognized Guerilla.  The appellant asserts entitlement to 
nonservice-connected death pension benefits due to this 
service by her deceased spouse.  As discussed below, the 
deceased spouse did not have service providing basic 
entitlement to pension benefits.

Service as a Recognized Philippine Guerilla is not deemed to 
have been active military, naval, or air service except for 
specified benefits, which do not include pension benefits 
authorized under chapter 15, title 38, United States Code.  
See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  In order to show 
that the appellant's spouse had other types of service that 
would establish entitlement to pension, compensation, 
dependency and indemnity compensation or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203(a).

In addition, with respect to documents submitted to establish 
a creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows (1) service of four months or more, or 
(2) discharge for disability incurred in the line of duty, or 
(3) 90 days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability.  See 38 C.F.R. § 3.203(b).  
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  See 38 C.F.R. §  3.203(c).  The Court 
has confirmed that VA must rely on service department 
documents that are believed to be authentic and accurate or 
service department verification in verifying an individual's 
service and such service department finding's are binding on 
VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The facts in this case are not in dispute.  The service 
department has certified that the appellant's spouse served 
in the Philippine Recognized Guerrillas from April 1945 to 
May 1945.  There is no evidence that the deceased had any 
service other than as a Philippine Recognized Guerilla, and 
the appellant has not alleged that the veteran had any other 
service.  Although service as a Philippine Recognized 
Guerrilla is verified, such service does not provide 
entitlement to death pension benefits.  Therefore, the 
appellant's spouse did not have requisite service to qualify 
her for VA nonservice-connected death pension benefits.

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c).  Under the facts of this case, the applicable 
criteria are clear and dispositive.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In light of the certification of the 
service department, the Board finds that the appellant's 
spouse did not have a type of service that provides 
entitlement to VA nonservice-connected death pension benefits 
and, therefore, the claim must be denied.  See 38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.40, 3.41.


ORDER

Basic eligibility to nonservice-connected death pension 
benefits is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


